Beatty, C., J., concurring.
concur in the judgment, and place my concurrence upon the proposition decided in Smith v. Hall, supra, that “the statute of limitations does not begin to run when no administration exists on the decedent’s estate at the time the cause of action accrued.”
In making that decision the court cited Danglada v. De la Guerra, supra, to sustain the proposition. That case, however, does not sustain it, and I know of no express provision of law that does. But section 1500 of the Code of Civil Procedure forbids the commencement of any action upon a claim against a decedent *358unless the claim is first presented to an executor or administrator, etc., and it seems to have always been con. sidered absurd to hold that the statute would run against a cause of action which could not possibly be put in suit. Upon this ground apparently, and by mere judicial legislation, the rule above quoted has been established, and it is now too late to set it aside by a contrary decision, if a contrary decision could be justified.
I have examined the cases cited by appellant, but they do not appear to support his contention. Hibernia Savings & Loan Society v. Herbert, 53 Cal. 375, is not at all in point. Tynan v. Walker, 35 Cal. 643, 95 Am. Dec. 152, was the converse of this case, in which it was held that the representatives of an intestate could not keep alive a right of action indefinitely by neglecting to take out administration. The reasoning of Judge Sanderson (pp. 643, 644) does seem to support the contention of the appellant, but the case was different and the point decided was different. The reason for the exception engrafted upon the statute in Smith v. Hall, supra, does not exist when the right of action is one in favor of the decedent.
In Hibernia Savings & Loan Society v. Conlin, 67 Cal. 178, the suit was to foreclose a mortgage of the decedent given to secure another’s debt. There was no personal liability of the decedent, no right in any event to a deficiency judgment, and no necessity to present the claim before action. Here a presentation was necessary in view of the personal liability of the decedent and the right of plaintiff to a deficiency judgment.